Citation Nr: 1040112	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  09-23 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk






INTRODUCTION

The Veteran served on active duty from November 1970 to June 
1972.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an April 2008 rating decision in which the RO, inter alia, denied 
service connection for bilateral hearing loss.  In June 2008, the 
Veteran filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in May 2009, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in June 2009.

In his substantive appeal, the Veteran requested a hearing before 
a Veterans Law Judge in Washington, DC.  A June 2010 letter 
informed the Veteran that his hearing was scheduled in September 
2010.  Although the hearing notification was not returned by the 
U.S. Postal Service as undeliverable, the Veteran failed to 
report for the scheduled hearing, and has not requested 
rescheduling of the hearing.  As such, his hearing request is 
deemed withdrawn.  See 38 C.F.R. § 20.702(d) (2009).  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  Although no specific incident of acoustic trauma is reflected 
in the Veteran's service treatment records, the Veteran has 
credibly asserted in-service noise exposure.

3.  The Veteran did not have a hearing loss disability for VA 
purposes at entry into service.

4.  Audiometric testing has revealed that the Veteran had 
bilateral hearing loss to an extent recognized as a disability 
for VA purpose at discharge, suggesting an increase in severity 
of the Veteran's hearing loss during service.

CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for bilateral hearing loss are 
met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.385 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Given the favorable disposition of the claim on appeal, the Board 
finds that all notification and development actions needed to 
fairly adjudicate this claim have been accomplished.  

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to an 
injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Service connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing is 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; the thresholds for at least 
three of these frequencies are 26 or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2009).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111.   

In July 2003, the VA General Counsel issued a precedent opinion 
holding that to rebut the presumption of soundness in 38 U.S.C.A. 
§ 1111, VA must show, by clear and unmistakable evidence, (1) 
that the disease or injury existed prior to service, and (2) that 
the disease or injury was not aggravated by service.  VAOPGCPREC 
3-2003 (July 16, 2003).  The claimant is not required to show 
that the disease or injury increased in severity during service 
before VA's duty under the second prong of this rebuttal standard 
attaches.  Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004).

Aggravation of a pre-existing condition is presumed under 38 
U.S.C.A. § 1153 where there is an increase in disability during 
service, unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  

The Veteran contends that he has bilateral hearing loss due to 
noise exposure during his military service.  Specifically, he 
asserts that he was exposed to loud noises during basic training 
and during the course of his service as a field radio mechanic in 
Korea.  Additionally, the Veteran reports receiving treatment for 
ear problems during service.  Consistent with the Veteran's 
statements, the Veteran's Department of Defense Form 214 (DD-214) 
notes the Veteran's military occupational specialty (MOS) was 
field radio mechanic.  During service, in March 1972, the Veteran 
was treated for an ear infection of the right ear.  The treatment 
report noted pain, distorted drum, and otitis media.  Thus, the 
Board finds the Veteran's contentions of in-service noise 
exposure and treatment for ear problems credible.

In this case, the Veteran's July 1970 entrance examination noted 
some hearing impairment.  Audiological evaluation revealed that 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
10
N/A
25
LEFT
20
25
25
N/A
20

The Board notes that although some hearing impairment was shown 
at entrance; there was no hearing impairment to an extent 
recognized as a disability for VA purposes, pursuant to 38 C.F.R. 
§ 3.385.

At the Veteran's April 1972 separation examination, audiological 
evaluation revealed that pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
30
25
16
30
LEFT
44
33
38
20
13

The Veteran's hearing impairment worsened in nearly every 
frequency during service.  Furthermore, the April 1972 audiometry 
results revealed hearing loss to an extent recognized as a 
disability for VA purposes.  See 38 C.F.R. § 3.385.  Thus, 
aggravation during service is clearly shown.

Additionally, the Veteran has current hearing loss recognized as 
a disability for VA purposes.  Id.  During a VA contract 
examination in April 2008, audiological evaluation revealed that 
pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
60
70
65
65
45
LEFT
40
50
60
55
65

Speech recognition testing revealed speech recognition ability of 
84 percent in the right ear and 76 percent in the left ear.  The 
impression was moderate to moderately severe mixed hearing loss 
in the right ear, and a mild to moderate sensorineural hearing 
loss in the left ear.

The examiner opined that the Veteran's hearing loss was not 
likely related to noise exposure in service and that it was at 
least as likely as not that the increase in pathology during 
service was a natural progression of a pre-existing condition.  
However, the examiner provided no rationale or support for these 
statements; thus, the Board is affording them little to no 
probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 300-01 (2008).  

Additionally, the examiner's statement regarding the natural 
progression of the Veteran's pre-existing hearing loss is not 
adverse to the claim; rather, it suggests that there is a 50 
percent chance that the progression of the Veteran's hearing loss 
was due to natural causes and a 50 percent chance that the 
Veteran's hearing loss was aggravated by his military service.  
Accordingly, the Board finds that the examiner's statements, 
alone, do not constitute a finding of natural progression that is 
necessary to rebut the presumption of in-service aggravation.  In 
fact, the examiner's statement supports the claim in light of the 
benefit of the doubt doctrine.  There is no other medical 
evidence or opinion suggesting in-service aggravation of the 
Veteran's hearing loss was due to natural progression.

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  See 38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).

Accordingly, given the facts noted above-most importantly the 
hearing loss disability shown during service-and resolving all 
reasonable doubt on the questions on in-service injury and 
medical nexus between current hearing loss and service in the 
Veteran's favor, the Board finds that the criteria for service 
connection for bilateral hearing loss are met.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


